Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This office action is in response to application 17/074,748 filed 10/20/20. Claims 1-3 and 7-9 are pending with claims 1 and 7 in independent form.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 7 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Abe JP 2013235309A.
Abe teaches:
Re: claim 1, A goods purchase analysis assist system comprising a management server (pages 2-3, exit monitoring system 100 of exit monitoring device 110) that communicates with a terminal of a customer (pages 2-3, mobile monitoring device 130), and manages purchase of goods in a store (store, shop 101, 102) by the customer, wherein gates for managing entry (fig. 1; page 2, gate for entry into a store 120a, 120b from outside the store) and exit of the customer are installed in the store (fig. 1; page 2, gates 120c, 120d, 120e settlement passage gates and exit’s passage gate), gates for exit among the gates are configured as a first exit gate through which the customer having performed shopping passes  , and a second exit gate through which the customer having not performed shopping passes (fig. 1; page 2, exit’s gate 120e for a customer visiting the shop without purchasing goods), the management server manages entry and exit of the customer passing through the gate (fig. 1; pages 2-4).  

Re: claim 7, A method executed on a goods purchase analysis assist system comprising a management server (pages 2-3, exit monitoring system 100 of exit monitoring device 110) that communicates with a terminal of a customer (pages 2-3, mobile monitoring device 130), and manages purchase of goods in a store (store, shop 101, 102) by the customer, wherein      gates for exit among the gates are configured as a first exit gate through which the customer having performed shopping passes (fig. 1; page 2, settlement passage gates 120c, 120d for customers who purchased goods), and a second exit gate through which the customer having not performed shopping passes (fig. 1; page 2, exit’s gate 120e for a customer visiting the shop without purchasing goods), the method causes the management server to execute a step of managing entry and exit of the customer passing through the gate (fig. 1; pages 2-4).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2-3 and 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abe JP 2013235309 A in view of Fujisawa JP 6303160 B1.
The teachings of Abe have been discussed above.
Abe additionally teaches:
Re: claims 2 and 8, wherein the terminal of the customer has at least a goods scan mode (pages 9-12; mobile monitoring device 130 reads RFID tag 333 of products to be purchased after which a user identification of the mobile monitoring device 130 and the RFID tag 333 of the products that were read by the mobile monitoring device 130 are associated during settlement to obtain a total payment amount required).

Abe fails to specifically teach:
Re: claims 2 and 8, wherein the terminal of the customer has at least a goods settlement mode for a goods settlement process to be executed after a goods scan process in the goods scan mode, and the goods scan process in the goods scan mode and the goods settlement process in the goods settlement mode are executed independently in or out of the store.  

However, Fujisawa teaches:
Re: claims 2 and 8, wherein the terminal of the customer has at least a goods scan mode and a goods settlement mode for a goods settlement process to be executed after a goods scan process in the goods scan mode, and the goods scan process in the goods scan mode and the goods settlement process in the goods settlement mode are executed independently in or out of the store (abstract; pages 8-10, user can scan products in store with user terminal and can then either settle payment in store with user terminal (fig. 7B) or after leaving a store a settlement process can be performed based on the products taken from the store by the customer’s terminal 171 (abstract and fig. 7B and 9)).  

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the goods settlement system disclosed by Fujisawa with the system disclosed by Abe to decrease congestion, and therefore wait times, at a payment register by allowing a customer to make a payment at a convenient time (abstract). 

Abe as modified by Fujisawa additionally teaches:
Re: claims 3 and 9, wherein the store is further provided with a camera, and the management server recognizes and manages, through the camera, entry and exit of the customer into and from the store (fig. 1; pages 3 and 8-9; customer 151 can enter store 10 and customer 155 can exit store 10 where cameras 141,144 can perform an image recognition process during entry and/or exit for customer identification and times and entry/exit).  

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTY A HAUPT whose telephone number is (571)272-8545 and email address is kristy.haupt@uspto.gov.  The examiner can normally be reached on Mon-Sun 5:30 AM- 10PM; Flex during day.
If all attempts to reach the examiner by telephone and email are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on 5712722398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KRISTY A HAUPT/
Primary Examiner, Art Unit 2876


KAH